MAINE SUPREME JUDICIAL COURT                                        Reporter of Decisions
Decision: 2016 ME 46
Docket:   Ken-15-32
Argued:   December 9, 2015
Decided:  March 31, 2016

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                 STATE OF MAINE

                                          v.

                               CRYSTAL HODSDON

JABAR, J.

         [¶1] Crystal Hodsdon appeals from a judgment of conviction of one count

of theft by deception (Class B), 17-A M.R.S. § 354(1)(B)(1) (2015), in the

Superior Court (Kennebec County, Billings, J.) after a bench trial. Hodsdon was

charged with improperly accepting more than $109,003 in benefits from

MaineCare by misrepresenting that her two minor children lived with her

fifty percent or more of the time. We affirm her conviction.

                                 I. BACKGROUND

         [¶2] The following facts are taken from the trial record, and we review them

“in the light most favorable to the State to determine whether the fact-finder could

rationally find every element of the offense beyond a reasonable doubt.” State v.

Woodard, 2013 ME 36, ¶ 19, 68 A.3d 1250 (quotation marks omitted). From

May 2009 until April 2013, Hodsdon misrepresented the composition of her
2

household to obtain MaineCare benefits. During that period, she was employed as

an eligibility specialist with the Department of Health and Human Services

(DHHS).

      [¶3] A divorce judgment entered in 2008 provided the following schedule of

residence for her two minor children: the children would reside with their father

from Sunday evening until Friday evening, and with Hodsdon from Friday evening

until Sunday evening. The former spouses split time with the children on holidays

and school vacations, and Hodsdon was granted primary residence during one

uninterrupted two-week period each summer vacation.           Hodsdon and her

ex-husband generally adhered strictly to this residence schedule, but the children

did spend Sunday evenings with Hodsdon for an unspecified period of time.

      [¶4] In 2009, Hodsdon married a man who was disabled and receiving

MaineCare benefits. After the marriage, DHHS notified Hodsdon’s new husband

that the addition of her salary to the household income made him ineligible for

MaineCare benefits.      Hodsdon, on her new husband’s behalf, requested an

administrative hearing to appeal DHHS’s action to terminate her new husband’s

benefits. At the hearing, Hodsdon insisted that her children should have been

considered part of her new husband’s household, because the two children lived

with the couple “Friday, Saturday, Sunday, every other Monday, and two . . . half

days during the week.”
                                                                                                3

       [¶5] Hodsdon indicated on all documents she submitted to DHHS that the

children were living in her household. While the hearing officer’s decision was

still pending, Hodsdon submitted two forms to add the children to her household,

stating on the forms that she and her ex-husband had the children “half/half.”

Hodsdon added the children to the household in order to establish eligibility for

Family Related 1931 MaineCare benefits.1                 Hodsdon’s supervisor at DHHS

managed her MaineCare case. Hodsdon frequently told her supervisor that she had

the children for more time than her ex-husband.                 Hodsdon submitted a meal

schedule to DHHS to indicate that she provided meals to her children five to six

days per week.        She also submitted a letter in which she characterized the

children’s residence as follows: “[i]t works out that one week I have them Sun,

Wed, [T]hurs, Fri, [S]at. The next week I have them [M]on, Tues, Fri, [S]at.”

       [¶6]    After a four-day jury-waived trial, the court entered a judgment

convicting Hodsdon of theft by deception (Class B), 17-A M.R.S. § 354(1)(B)(1).

In its ruling, the court determined that the children did not reside with Hodsdon

“anything close to [fifty] percent of the time,” and that she therefore deceived

DHHS by misrepresenting the number of people in her household in order to

receive MaineCare benefits. The court sentenced Hodsdon to six years in prison,


   1
     Family Related 1931 MaineCare is distinct from the Disability Related MaineCare benefits that
Hodsdon’s second husband was receiving.
4

with all but twenty-one months suspended and three years of probation, and

ordered her to pay $50,000 in restitution. Hodsdon timely appealed. See M.R.

App. P. 2.

                                  II. DISCUSSION

      [¶7] Hodsdon argues that the State did not prove beyond a reasonable doubt

that her deception resulted in the taking of the property of another and that the

evidence is not sufficient to support the court’s determination that the children did

not reside with her “anything close to [fifty] percent of the time.”

      [¶8] We defer to all credibility determinations made by the fact-finder.

State v. Black, 2000 ME 211, ¶ 17, 763 A.2d 109. It is the prerogative of the

fact-finder “to resolve conflicting issues of fact.” Wilson v. Gordon, 354 A.2d 398,

403 (Me. 1976).

      [¶9] In this case, the alleged deception resulted in Hodsdon’s receipt of

Family Related 1931 MaineCare benefits.          A defendant is guilty of theft by

deception if that person “obtains or exercises control over property of another as a

result of deception and with intent to deprive the other person of the property.”

17-A M.R.S. § 354(1)(A) (2015). The false impression that a defendant makes in

commission of a theft by deception may relate to their intention or other state of
                                                                                                    5

mind. State v. Barker, 387 A.2d 14, 16-18 (Me. 1978).2 If a parent is otherwise

eligible for Family Related 1931 MaineCare benefits, but custody of the children is

split with the other parent, the children must live with the applying parent at least

fifty percent of the time for the parent to be eligible for benefits. 14 C.M.R. 10 144

332, Part 3, §4.1.1 (2015).

       [¶10]      On the documentation she submitted to MaineCare, Hodsdon

consistently exaggerated the amount of time the children resided with her. The

court heard testimony that although there were exceptions, the general rule was

that the children only spent weekends with Hodsdon. While the children did spend

Sunday evenings with Hodsdon for an unspecified period of time, this would have

added only an additional half-day to the time they spent in her residence. DHHS

employees testified that occasional changes in the duration of residence would not

affect a parent’s eligibility unless those changes became more permanent.

Although there was conflicting testimony regarding the application of the

fifty-percent rule, most witnesses testified that if children resided with an applicant

predominantly on the weekends only, the children would not be included in the

applicant’s household for the purpose of MaineCare eligibility.




   2
      The court in State v. Barker was interpreting a prior version of 17-A M.R.S. § 354. Although the
statute has since been amended, the amendments have no effect on the analysis.
6

      [¶11] The court acknowledged that the lack of certainty concerning the

parameters of the fifty-percent rule would be problematic in a case where a

defendant was close to meeting the threshold, but found that Hodsdon was

“nowhere close” to meeting it. By Hodsdon’s most favorable calculations, she

would have missed the fifty-percent threshold by more than three days per month,

or by more than one month per year. Given the testimony described above, it was

therefore rational for the court to find beyond a reasonable doubt that Hodsdon had

not met the fifty-percent rule, had misrepresented the amount of time her children

spent in her residence, and was not entitled to MaineCare benefits. Because there

was sufficient evidence to find that Hodsdon committed theft by deception when

she intentionally deceived DHHS about the residence of her children, we affirm.

      The entry is:

                      Judgment affirmed.



On the briefs:

      Jamesa J. Drake, Esq., Drake Law, LLC, Auburn, for appellant
      Crystal Hodsdon

      Janet T. Mills, Attorney General, and Darcy Mitchell, Asst.
      Atty. Gen., Office of the Attorney General, Augusta, for
      appellee State of Maine
                                                                        7

At oral argument:

        Jamesa J. Drake, Esq., for appellant Crystal Hodsdon

        Darcy Mitchell, Asst. Atty. Gen., for appellee State of Maine



Kennebec County Superior Court docket number CR-2013-1080
FOR CLERK REFERENCE ONLY